Judge Paynter,
dissents from that part of the opinion which holds that the agent is not entitled to mileage unless he reclaimes the fugitive. Chief Justice Lewis, also dissents. ■
Although the agent of the Commonwealth did not succeed in reclaiming and transporting the fugitive, he is entitled to receive as compensation for his services at the rate of six cents per mile for the distance traveled to and from the jail of the county designated in the proclamation to the place where the fugitive was arrested, the distance to be computed by the route most usually traveled, as a different condition was not contained in his commission. It should be supposed that, when the Governor commissions an agent to reclaim and transport a fugitive from justice, he is of the opinion that the fugitive has committed a public offense for which he should be prosecuted. The presumption should be indulged that he would not select any one except a trustworthy person to execute such a commission. If there are any reasons why he thinks the agent which he appoints should not receive the compensation provided by the statute, he should insert in the commission a condition to that *57effect. If lie thinks the compensation provided by the statute is insufficient, the Legislature has vested him with the power (as it is his duty to see that the laws are faithfully executed) to fix a compensation which will enable'the agent to discharge the duty which his commission imposes, without loss to him. If, on the other hand, he is of the opinion that the compensation provided by the statute is too much to be allowed the agent under the peculiar circumstances of the case, he has the power to limit it to an amount less than that provided in the statute, or he may say that he shall not receive any compensation. It is perfectly unreasonable to suppose that the legislature ever intended that, in case the agent failed to reclaim and transport the fugitive without any fault of his, he should not be entitled to receive the compensation provided in the statute or fixed in his commission by the Governor. The agent is not supposed to represent ^himself or some individual, but to represent the Commonwealth, and, in fact, is the only person authorized by law to reclaim and transport to this jurisdiction a person who has violated the criminal laws of the commonwealth and become a fugitive from justice. Certainly the General Assembly, in enacting a statute providing for an agent to perform so important a public duty, did not intend to be guilty of this ridiculous absurdity and manifest injustice, and to almost make the statute felo de se, by making the agent lose all compensation, beside incur a great expense, if he failed to obtain the fugitive. Can it be for a moment supposed that a General Assembly which recognized that it was good for society and the Commonwealth that fugitives from justice should be reclaimed, tried, and, if found guilty, punished, would enact a statute intending it to have the.meaning given it by the court? The lawmak*58ing department never intended that an agent commissioned under the statute should bear the expense of a faithful, though an unsuccessful, attempt to execute the Governor's commission, instead of making this great Commonwealth pay it. To so hold that it was the purpose of the General Assembly is to deny its wisdom and its sense of justice. What citizen, who has not a vengeance to wreak or a debt he desires collected by a criminal process, would be willing to go to Maine or California, or any far distant state, to reclaim and transport a fugitive from justice, if he knew he was compelled to pay the expense of the trip, and receive no compensation if his effort to execute the commission was unsuccessful?
It will result from the construction which the court gives the statute that the Governor will not be able to get any one to act as his agent, except one who has a vengeance to satiate or a debt to collect by a criminal process.
The Governor called upon' might refuse to surrender the prisoner or the courts of the State to which he had fled might hold that he could not be transported, still, under the opinion of the court, the agent would incur the expense of the trip without any hope of compelling the Commonwealth to pay it, notwithstanding he did his full duty to execute the commission given him. Again, if the conclusion- of the court be correct, the agent might return with the fugitive to the city wherein the jail is situated, and, if he was overpowered by a mob and his prisoner rescued before delivering him to the custody of the jailer, he is not entitled to the compensation provided by the statute. This illustration alone shows the interpretation which the court gives the statute is reductio ad abswrdum. The conclusion of the court is not forced by the letter of the statute, and the reason *59of its enactment should enter into its interpretation, and when it does so a conclusion contrary to the one reached by the court necessarily follows. It is contrary to reason and common justice to say that, because the agent did not incur any expense in transporting the fugitive, he is not entitled to the mileage allowed by the statute which he earned in acting under the commission of the Governor. That view of the statute is an exceedingly narrow one.
It is suggested that the door of fraud is opened by permitting the payment of mileage when the fugitive is not actually reclaimed, and an analogy is suggested to other cases under the statute when fees are allowed for service of process or arrest of offenders. The language of the statute in such cases is much more definite than in the case at bar; and, in view of that fact alone (if there was no other reason), we would reach the conclusion that when the Governor, under the authority vested in him, employs an agent, and does not exercise the power given him to insert a different condition in the commission of the agent, it is his intent, as well as the legislative intent, that the agent shall receive the statutory mileage. This case is not analogous to the cases wherein sheriffs and other such ministerial officers are not entitled to fees unless the process is served or a warrant of arrest executed. Such officers have a variety of duties to perform for which fees are allowed. They are required to perform services for which their compensation depends upon the success which may attend their effort. The lawmaking power, in an endeavor to give such officers suitable compensation, by the way of fees, for discharging the duties of their respective offices, says how much they are to receive and the conditions upon which they are entitled to it. In some cases the fees received are munificent, while in *60others they get nothing. The sum total of the fees allowed are intended to remunerate them for the whole services which they are required to perform. In this case the agent has but a single official act to perform, and if he fails to receive compensation for it,or incurs expenses in doing or attempting to do it, there is no way for him to be compensated or recouped the expense incurred, except as provided by the statute. To say that some agent might act fraudulently in not trying to reclaim and transport a fugitive is no evidence of the fact that the lawmaking power intended that faithful officials should not be paid for services performed. To say that the door is open to fraud to allow mileage to the agent where he fails to transport the fugitive to the jail is equivalent to saying that the .Chief Executive of the Commonwealth can not be trusted to select an honest and capable person to execute his commission. He should and can be trusted to select an agent who will not be guilty of practicing a fraud upbn the Commonwealth. The General Assembly took this view of the matter, because it gave the Governor the power to disregard the provision of the statute fixing the compensation of the agent, and authorized him to prescribe the compensation which the agent should receive.